Citation Nr: 1111372	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDING OF FACT

Since the May 22, 2008 effective date of service connection, bilateral hearing loss has been manifested by Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claim for a higher rating, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded the appropriate VA examination.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.


Higher Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

On VA examination in August 2008, the Veteran complained that he couldn't hear his family speaking.  He said he especially had difficulty hearing in situations with background noise and with large groups of people.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
15
45
65
35
LEFT
10
25
35
85
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The diagnosis was moderate to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

In February 2009, the Veteran remarked that his hearing condition was permanent and was likely to get worse.  He felt that a 30 percent disability evaluation would be fair and reasonable.

In April 2009, the Veteran had a VA evaluation for a hearing aid.  In August 2009, the Veteran remarked that he wore hearing aids.

On VA examination in December 2009, the Veteran stated that his hearing had gotten worse.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
25
35
75
38
LEFT
15
20
45
75
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner opined that the hearing loss had no significant effects on the Veteran's occupation, and he added that there were no effects on the Veteran's usual daily activities.  The diagnosis was bilateral sensorineural hearing loss, normal to severe.

The Board notes that the results of the August 2008 and December 2009 audiological evaluations do not reveal an exceptional pattern of hearing loss in either ear, as defined by 38 C.F.R. § 4.86.  Application of the findings of the August 2008 and December 2009 examinations to Table VI reveals Level I hearing in the right ear, and level I hearing in the left ear.  Nonetheless, application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the August 2008 VA examiner specifically noted that the Veteran's situations of greatest difficulty included hearing while surrounded by background noise and when with large groups of people.  The December 2009 VA examiner remarked that the Veteran's hearing loss caused no significant effects on his occupation or usual daily activities.  Thus, the examiners described the functional effects caused by the Veteran's hearing disability, and the examination reports satisfied the requirements of Martinak.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


